Citation Nr: 0731254	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-24 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and also denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for hepatitis C.  The 
veteran disagreed with this decision in November 1999.  He 
perfected a timely appeal in December 2000 and requested a 
Travel Board hearing, which was held before the undersigned 
Acting Veterans Law Judge at the RO in March 2007.

Unfortunately, although the veteran's claims have been in 
appellate status for some time, this case must be remanded 
for additional development and in order to comply with recent 
court decisions.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

In this case, the RO provided the veteran with generic VCAA 
notice for claims for service connection in October 2001.  
The notice did not contain any discussion of the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for hepatitis C ("§ 1151 claim").  The notice also was 
post-decisional (i.e., after the September 1999 rating 
decision that is the subject of this appeal).  Where such an 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption").

Unfortunately, after reviewing the veteran's claims file, the 
Board concludes that, in this case, errors in the timing or 
content of VCAA notice provided to the veteran were 
prejudicial to the claimant and the claims must be remanded 
for readjudication.  The veteran's claims have been pending 
since before the VCAA was enacted; thus, there could have 
been no pre-adjudication VCAA notice in this case.  However, 
to date, no VCAA notice has been provided on the veteran's 
§ 1151 claim.  

In this regard, the Board notes that the January 2000 
Statement of the Case contained the text of 38 C.F.R. § 3.358 
which is applicable to claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 received by VA before October 1, 
1997.  (Emphasis added.)  The veteran's § 1151 claim was 
date-stamped as received by the RO on April 9, 1999; 
accordingly, 38 C.F.R. § 3.358 is not applicable.  Instead, 
38 C.F.R. § 3.361 applies to the veteran's § 1151 claim.  The 
Board notes further that, although the March 2003 
Supplemental Statement of the Case (SSOC) cited 38 C.F.R. 
§ 3.361, the regulatory text was not provided in the SSOC and 
this regulation was not discussed when the RO adjudicated the 
veteran's § 1151 claim.  Therefore, the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C must be remanded for the issuance of appropriate 
VCAA notice and the issuance of an SSOC.  See Sanders, supra.

In May 2007, after this appeal had been certified to the 
Board, the appellant submitted to the Board additional 
relevant medical evidence in support of his claim for service 
connection for PTSD.  This evidence was submitted without a 
waiver of RO jurisdiction.  A review of this evidence shows 
that it consists of lengthy lay statements, a history of the 
veteran's claimed in-service combat operations in Vietnam, 
and a VA outpatient treatment record from Central Texas VA 
Health Care System dated on March 1, 2006, showing treatment 
for PTSD.  A review of the claims file shows that the most 
recent VA medical records from Central Texas VA Health Care 
System are dated in October 2005.  VA is on constructive 
notice of all documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, on remand, the veteran's updated VA treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied.  Specifically, issue corrective 
notice on the appellant's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C.  

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Thereafter, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
which includes the complete text of the 
appropriate regulations pertaining to the 
§ 1151 claim and addresses all evidence 
associated with the record since the last 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



